604 F.2d 449
21 Fair Empl. Prac. Cas. (BNA) 800,22 Empl. Prac. Dec. P 30,649Wesley P. BERNARD et al., Plaintiffs-Appellants,v.GULF OIL COMPANY et al., Defendants-Appellees.
No. 77-1502.
United States Court of Appeals,Fifth Circuit.
Sept. 27, 1979.

Appeal from United States District Court, Eastern District of Texas; Joe J. Fisher, District Judge.
Ulysses Gene Thibodeaux, Lake Charles, La., Barry L. Goldstein, Washington, D. C., Jack Greenberg, Patrick O. Patterson, New York City, for plaintiffs-appellants.
William H. Ng, Joseph T. Eddins, Assoc. Gen. Counsel, Charles L. Reischel, Asst. Gen. Counsel, Equal Employment Opportunity Commission, Washington, D. C., amicus curiae, for E.E.O.C.
Joseph H. Sperry, Wm. G. Duck, Kathleen M. Civins, Susan R. Sewell, U. S. Jones, Houston, Tex., for Gulf Oil.
Carl A. Parker, Port Arthur, Tex., for Oil, Chemical & Atomic Workers, Etc.
Michael D. Murphy, Port Arthur, Tex., for appellees.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC.
(Opinion June 15, 1979, 5 Cir., 1979, 596 F.2d 1249).
Before BROWN, Chief Judge, COLEMAN, GODBOLD, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, JOHNSON, GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON and RANDALL, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judges Goldberg and Ainsworth have recused themselves and did not participate in this decision